Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTIONThis is a response to the application filed on 1/6/2020.Claims 1-7 are allowed. 

Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
Claims 1-7 are allowed because the prior art does not teach or suggest a program/ method/ apparatus having combinations of elements as recited in the claims including, among other limitations, the following features in independent claim 1 and similarly recited independent claims 6 and 7: 
generating tensor data which has a dimension corresponding to each of the plurality of nodes and each of the attributes, and in which a relationship value indicating existence of a corresponding relationship is set for first relationships between the plurality of nodes and the attributes and second relationships between the plurality of nodes; and 
upon learning ranking relationships between the attributes by using each of the attributes as a label, setting the relationship value to an attribute value range of each of the attributes in the tensor data, the attribute value range corresponding to the ranking relationships.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 

Correspondence Information 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Paul Dinh whose telephone number is 571-272-1890. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jack Chiang can be reached on 571-272-7483. The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the PatentApplication Information Retrieval (PAIR) system. Status information for publishedapplications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PAUL DINH/Primary Examiner, Art Unit 2851